DETAILED CORRESPONDENCE
Claims 1-13 are presented for examination.
The November 30, 2020 restriction requirement is withdrawn as a result of a reconsideration of said requirement in light of the applicants’ January 8, 20201 Remarks.
The instant application is a continuation of 15/030,662, issued as U.S. 10,367,179.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the limitation “to sense a voltage of the secondary battery” in “a sensing assembly provided at one side of the cell assembly to sense a voltage of the secondary battery” is not clear whether it modifies (1) “at one side of the cell assembly,” wherein being at one side of said cell assembly aids in sensing said voltage, or (2) “sensing assembly,” wherein said assembly is provided to sense said voltage.
Regarding claim 12, the limitation “to include a battery management system (BMS)” is unclear whether is (1) required or (2) merely the intent of said electronic component plate.
Art of Record
None of the timely art of record teaches or suggests the claimed invention of claim 1, from which claims 2-12 depend and claim 13 incorporates by reference.
Specifically, none of the timely art of record teaches or suggests the combination of characteristics of the claimed battery pack with a cell assembly having “outer protrusions formed at an outer side surface,” with “ducts provided at both side surfaces thereof,” and “the outer protrusions are formed at outer side surfaces of the ducts;” plus, the claimed pack housing having “inner protrusions formed at an inner side surface thereof to extend vertically.”  See also e.g. Figures 1-2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723